COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00022-CR


DEBORAH K. BLAIR                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY

                                    ------------

                           ABATEMENT ORDER

                                    ------------


      On April 16, 2013, the court sent Appellant Deborah K. Blair a letter to

inform her that her court-appointed attorney had filed a motion to withdraw as

counsel on appeal and a brief supporting that motion and to give appellant notice

of her right to examine a copy of the appellate record and her right to respond to

the Anders brief. Our correspondence was returned on April 23, 2013, with no

forwarding address.

      We therefore abate this appeal and remand this case to the trial court.
        The trial court shall conduct a hearing, with appellant, appellant’s counsel,

and a representative of the State present, to determine whether appellant desires

to prosecute her appeal, to obtain a valid mailing address and telephone number

for appellant should she wish to continue her appeal, and to take any other

measures that the trial court deems necessary to ensure that appellant does not

forfeit her right to appeal. The trial court shall take any step necessary to ensure

appellant’s presence at the hearing.

        The trial court shall file a record of the hearing in this court on or before

Friday, June 21, 2013. The record shall include a supplemental clerk’s record

and supplemental reporter’s record. On our receipt of the supplemental record,

the appeal of this cause shall be automatically reinstated without further order.

Should appellant wish to prosecute her appeal, the time for filing appellant’s pro

se response to the Anders brief shall run from the date of the filing of the

supplemental clerk’s record or supplemental reporter’s record, whichever is filed

last.

        The clerk of this court shall transmit a copy of this order to the appellant,

the attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

        DATED May 7, 2013.

                                                    PER CURIAM




                                          2